Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on March 31, 2022.
Claims 1-13 are pending.
Claims 1 and 9 have been amended.
Claim 14 was previously canceled.
 Response to Arguments
Applicant’s arguments are unpersuasive and/or moot in view of the new ground(s) of rejection, as set forth in the Claim Rejections section hereinbelow. Any new ground(s) of rejection below were necessitated by Applicant's amendments. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a).

In the Remarks, Applicant argues:
Tateishi at least fails to teach or suggest a control device having a blocking mechanism "wherein an activated blocking mechanism cannot be deactivated," as recited by claim 1. Tateishi discloses a system and method for updating on-board communication devices. A prohibition processing unit prohibits communication between each of the communication devices to be updated. After the prohibition processing unit has prohibited communication, a completion decision unit decides whether each of the communication devices has completed an update of the program or data. If the completion decision unit decides that all communication devices have completed their updates, then a prohibition cancelling unit cancels the prohibition of communication between each of the devices. Tateishi, Abstract. Even if the blocking mechanism disclosed in Tateishi were used to prohibit the application of a software update, Tateishi teaches that the prohibition can be cancelled by the prohibition cancelling unit. Thus, Tateishi clearly does not teach or suggest a control device having a blocking mechanism "wherein an activated blocking mechanism cannot be deactivated," as claimed by Applicant. (Remarks, pg. 1-2)
Examiner’s response:
Examiner respectfully disagrees. First, the amended claim limitation “an activated blocking mechanism cannot be deactivated” is not related to the recited software update blocking mechanism because it can be any of activated blocking mechanisms outside of Applicant’s software updating scope. Thus, it is obvious that such an activated blocking mechanism cannot be deactivated by Tateishi’s teaching. 
Second, the independent claim 1 does not require a positive action to trigger the activation of the blocking mechanism, i.e.,  the “activating” step does not need to be performed within the claimed scope. Because the blocking mechanism is not required to be activated in the first place, the claim limitation “an activated blocking mechanism cannot be deactivated” is automatically satisfied as there is no blocking mechanism in the claimed scope needs to be deactivated. Hence, “an activated blocking mechanism cannot be deactivated”.
Third, Applicant’s claim 1 discloses that the blocking mechanism is configured to be activated in a time-controlled, event-controlled and/or signal-controlled manner, Thus, one ordinary skill in the art would readily comprehend that such a blocking mechanism cannot be deactivated within a certain time period, before completion of an event and/or a different control signal sent. Therefore, Tateishi at Fig. 5 and its associated paragraphs, teaches that the prohibition mechanism is time-controlled, event-controlled and/or signal-controlled and it cannot be deactivated during the entire software updating process until a cancel command is received after the update completion report is sent.
Therefore, for at least the reasons set forth above, the rejections made under 35 U.S.C. § 103(a) with respect to claim 1 is  proper and therefore, maintained.

With respect to the remaining independent and dependent claims, Applicant merely reiterates the argument made regarding claim 1 and asserts that any additional references cited by Examiner fail to resolve the alleged deficiencies in the rejections of the independent claims (see Remarks at pg. 2).  Applicant’s arguments are unpersuasive for the same reasons articulated above with respect to claim 1.  

Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.")
Claim 1 recites “upon activation … wherein the blocking mechanism is configured to be activated in a time-controlled, event-controlled and/or signal-controlled manner”.

Optional Language
Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted if the recited condition in the claim is not satisfied. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).
Claim 9 recites “activating (140) the blocking mechanism of the control device (1) if a determination (115, 130) reveals that a number or a defined number of events have occurred, a defined time has passed and/or a number or a defined number of signals have been received”, which is optional language.  If determination (115, 130) reveals that none of “a number or a defined number of events have occurred, a defined time has passed and/or a number or a defined number of signals have been received” has occurred, then the activating step will not occur. And the amended claim limitations “wherein after the activating (140) the blocking mechanism, the interface continues to be used for communication, and after activating the blocking mechanism, the blocking mechanism cannot be deactivated” are not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”) with filing date 7/24/2017 and designated in US in view of Tateishi’s various embodiments.
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to Claim 1, Tateishi discloses:
A control device (1) for controlling a component (10) of a motor vehicle (Tateishi, Fig. 2, ¶ 44, The processing unit 21 of the ECU), the control device (1) having a processor (30) (Tateishi, ¶ 3, In each ECU that is in charge of vehicle control or a like process, a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored in a storage unit ) and an interface (20) configured to receive a software update (Tateishi, Fig. 2, ¶ 44, The update information receiving unit 21a receives an update program transmitted) wherein the control device (1) has a blocking mechanism (Tateishi, Fig. 3, ¶ 48-49, Prior to the start of the update process of the program 22a in each ECU 2, the prohibition processing unit 11b gives a communication prohibition command to prohibit communication between each ECU 2 to be updated)  which, upon activation, inhibits the application of the software update (Tateishi, Fig. 3, ¶ 55, After the gateway 10 has received the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated; ¶ 82, if an error or any abnormality occurs before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process [inhibiting the application of the software update]), wherein the blocking mechanism can be activated in a time-controlled (Tateishi, Fig. 3, ¶ 48-49, Prior to the start [as a time-controlling of the activation of the blocking mechanism] of the update process of the program 22a in each ECU 2, the prohibition processing unit 11b gives a communication prohibition command), event-controlled (Tateishi, Fig. 3, ¶ 55, After the gateway 10 has received [as an event-controlling of the activation of the blocking mechanism] the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated), and the interface (20) is configured to allow communication with the blocking mechanism activated, and wherein an activated blocking mechanism cannot be deactivated (Tateishi, Fig. 5, ¶ 56, If all of the ECUs 2 have completed the update processes (YES in Step S7), the prohibition cancelling unit 11e of the processing unit 11 transmits a communication prohibition cancel command to cancel the prohibition of communication [i.e., an event-controlled]; ¶ 57, the communication unit 23 has received a communication prohibition command … the processing unit 21 prohibits communication [the activated blocking mechanism] with the other ECUs 2; ¶ 59, If the update of the program 22a is complete (YES in Step S14), the processing unit 21 transmits an update completion report … Thereafter, the processing unit 21 decides whether a communication prohibition cancel command is received from the gateway 10 via the communication unit 23 (Step S16). If a communication prohibition cancel command is not received (NO in Step S16), the processing unit 21 waits until a communication prohibition cancel command [i.e., the activated blocking mechanism cannot be deactivated]).
 	Tateishi’s Embodiment 1 does not appear to explicitly disclose the blocking mechanism can be activated in a signal- controlled manner. However, in the Embodiment 2, Tateishi teaches the blocking mechanism can be activated in a signal- controlled manner (Tateishi, Fig. 6, ¶ 68, After the gateway 10 has acquired [a signal- controlled manner to activate the blocking mechanism] the update programs from the server device 9, communication prohibition commands to prohibit communication between each ECU 2 to be updated).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi before him/her to combine Tateishi’s different embodiments, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated stop a software update process if an  error or any abnormality occurs before the update program 22a has been successfully stored to prevent any adverse effect (Tateishi, ¶ 82).

As to claim 3, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the interface (20) is configured to connect the control device (1) to the motor vehicle, via a bus system (Tateishi, ¶ 3, A vehicle is conventionally equipped with a plurality of communication devices such as ECUs (Electronic Control Units), which are connected via communication lines such as CAN (Controller Area Network) buses and thereby capable of transmitting and receiving information to/from each other)).

As to claim 4, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the blocking mechanism is implemented by the interface (20) (Tateishi, Fig. 3, ¶ 48, The processing unit 11 [an interface] executes the programs stored in the storage unit 12, ROM, or the like, and thereby enables [implementing] software-like functional blocks such as an update information acquisition unit 11a, a prohibition processing unit 11b).

As to claim 5, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the blocking mechanism is implemented the processor (30) (Tateishi, Fig. 3, ¶ 3, In each ECU that is in charge of vehicle control or a like process, a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored in a storage unit).

As to claim 7, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the interface (20) is configured to receive signals on a vehicle bus connected to it, wherein the interface and/or- the processor (30) is/are configured to evaluate the signals and to activate the blocking mechanism in dependence on defined events, received signals, and/or a combination thereof (Tateishi, Fig. 3, ¶ 55, After the gateway 10 has received [as an event-controlling of the activation of the blocking mechanism] the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated) and/or signal- controlled manner (Tateishi, Fig. 6, ¶ 68, . After the gateway 10 has acquired [a signal- controlled manner to activate the blocking mechanism] the update programs from the server device 9, communication prohibition commands to prohibit communication between each ECU 2 to be updated).

As to claim 8, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the control device (1) is configured to activate the blocking mechanism during or after the production of the control device (1) and/or during or after the motor vehicle production and/or during the first use of the motor vehicle by the end customer (Tateishi, ¶ 3, A vehicle is conventionally equipped with a plurality of communication devices such as ECUs (Electronic Control Units), … In each ECU that is in charge of vehicle control or a like process [after the motor vehicle production], a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored; ¶ 97, the gateway 10 acquires the time information by a function (e.g., the clock function) of the processing unit 11, and performs the update processes of the ECUs 2 according to the time information. For example, the gateway 10 performs the update processes at the time when the user is unlikely to use the vehicle 1 (e.g., 3:00 a.m.). Eventually, the user is less likely to use the vehicle 1 while the update processes of the ECUs 2 are in progress).

As to claim 9, Tateishi as modified discloses:
a method (100) for operating a control device (1) which is designed to control a component (10) of a motor vehicle (Tateishi, Fig. 2, ¶ 44, The processing unit 21 of the ECU; ¶ 3, In each ECU that is in charge of vehicle control or a like process, a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored in a storage unit), the method comprising the following steps:
detecting (110) whether the blocking mechanism of the control device, which inhibits the application of software updates, is activated (Tateishi, Fig. 3 ¶ 82, if an error or any abnormality occurs before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process [activated as detected]), 
activating (140) the blocking mechanism of the control device (1) if a determination (115, 130) reveals that a number or a defined number of events have occurred (Tateishi, Fig. 3 ¶ 82, if an error or any abnormality occurs [as defined events] before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process), a defined time has passed and/or a number or a defined number of signals have been received (Tateishi, Fig. 3 ¶ 82, if an error or any abnormality occurs [i.e. the signals have been received] before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process; Fig. 3, ¶ 48-49, Prior to the start [as a defined time] of the update process of the program 22a in each ECU 2, the prohibition processing unit 11b gives a communication prohibition command), wherein after the activating (140) the blocking mechanism, the interface continues to be used for communication (Fig. 5, ¶ 57,  the processing unit 21 prohibits communication with the other ECUs 2 via the communication unit 23; ¶ 58-59, the processing unit 21 [continues to be used for communication] transmits an update completion report to the gateway 10 via the communication unit 23), and after activating the blocking mechanism, the blocking mechanism cannot be deactivated (Tateishi, Fig. 5, ¶ 56, If all of the ECUs 2 have completed the update processes (YES in Step S7), the prohibition cancelling unit 11e of the processing unit 11 transmits a communication prohibition cancel command to cancel the prohibition of communication [i.e., an event-controlled]; ¶ 57, the communication unit 23 has received a communication prohibition command … the processing unit 21 prohibits communication [the activated blocking mechanism] with the other ECUs 2; ¶ 59, If the update of the program 22a is complete (YES in Step S14), the processing unit 21 transmits an update completion report … Thereafter, the processing unit 21 decides whether a communication prohibition cancel command is received from the gateway 10 via the communication unit 23 (Step S16). If a communication prohibition cancel command is not received (NO in Step S16), the processing unit 21 waits until a communication prohibition cancel command [i.e., the activated blocking mechanism cannot be deactivated]).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi before him/her to combine Tateishi’s different embodiments, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated stop a software update process if an error or any abnormality occurs before the update program 22a has been successfully stored to prevent any adverse effect (Tateishi, ¶ 82).

As to claim 10, the rejection of claim 9 is incorporated. Tateishi as modified further discloses the following step: 
activating (140) the blocking mechanism when it is detected that the motor vehicle is used by evaluating signals received by the interface (20) (Tateishi, ¶ 97, the gateway 10 acquires the time information by a function (e.g., the clock function) of the processing unit 11, and performs the update processes of the ECUs 2 according to the time information. For example, the gateway 10 performs the update processes at the time when the user is unlikely to use the vehicle 1 (e.g., 3:00 a.m.). Eventually, the user is less likely to use the vehicle 1 while the update processes of the ECUs 2 are in progress). 

As to claim 12, the rejection of claim 9 is incorporated. Tateishi as modified further discloses wherein the method is run through for each signal received at the interface (20), and in that the run-through of the method (100) is ended when the blocking when the blocking mechanism is activated (Tateishi, Fig. 3, ¶ 48, The processing unit 11 executes the programs stored in the storage unit 12, ROM, or the like, and thereby enables [implementing] software-like functional blocks such as an update information acquisition unit 11a, a prohibition processing unit 11b; Fig. 3, ¶ 55, After the gateway 10 has received [as an event-controlling of the activation of the blocking mechanism] the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated).

As to claim 13, the rejection of claim 9 is incorporated. Tateishi as modified further discloses inhibiting the application of software updates with the blocking mechanism (Tateishi, Fig. 3 ¶ 82, if an error or any abnormality occurs before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”) with filing date 7/24/2017 and designated in US in view of Tateishi’s various embodiments and further in view of US 2018/0232224 (hereinafter “Mori”).

As to claim 2, the rejection of claim 1 is incorporated. Tateishi as modified does not appear to explicitly disclose wherein the interface (20) is configured to allow a communication with the blocking mechanism activated, with internal data, traceability data, status information and/or device configurations continuing to be received or transmitted. However, in an analogous art to the claimed invention in the field of data updates, Mori teaches wherein the interface (20) is configured to allow a communication with the blocking mechanism activated, with internal data, traceability data, status information and/or device configurations continuing to be received or transmitted (Mori, Fig. 2, ¶ 92-93, The microcomputer 11 causes the storage 112 to store, before the soft reset, the update requesting information 112a indicating that the updating request is received, causes the storage 112 to store the soft-reset history 112b … Thus, by employing the ECU 10 according to the present embodiment, it is possible to prevent an erroneous start of the updating program 112d). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi and Mori before him/her to incorporate Mori’s communication method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement Mori’s microcomputer functions to reduce a risk in which the power supply IC 12 determines an operation abnormality during program shifting and to prevent a hard reset caused by the power supply IC 12 during program shifting (Mori, ¶ 102).

As to claim 11, the rejection of claim 9 is incorporated. Tateishi as modified further discloses wherein, after the activating (140) of-the blocking mechanism, the interface continues to be used for receiving or transmitting control commands, internal data, traceability data, status information and/or device configurations (Mori, Fig. 2, ¶ 92-93, The microcomputer 11 causes the storage 112 to store, before the soft reset, the update requesting information 112a indicating that the updating request is received, causes the storage 112 to store the soft-reset history 112b … Thus, by employing the ECU 10 according to the present embodiment, it is possible to prevent an erroneous start of the updating program 112d).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi and Mori before him/her to incorporate Mori’s communication method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement Mori’s microcomputer functions to reduce a risk in which the power supply IC 12 determines an operation abnormality during program shifting and to prevent a hard reset caused by the power supply IC 12 during program shifting (Mori, ¶ 102).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”) with filing date 7/24/2017 and designated in US in view of Tateishi’s various embodiments and further in view of US 8,702,450 (hereinafter “Nass”).

As to claim 6, the rejection of claim 1 is incorporated. Tateishi as modified does not appear to explicitly disclose a housing, and the processor (30) is arranged within the housing, wherein the housing is filled with a curing potting compound in such a way that contacting of the processors (30) is possible only after at least partial removal of the potting compound. However, in an analogous art to the claimed invention in the field of data processing, Nass teaches a housing, and the processor (30) is arranged within the housing, wherein the housing is filled with a curing potting compound in such a way that contacting of the processors (30) is possible only after at least partial removal of the potting compound (Nass, Claim 5, after the filling up of the space and curing of the potting compound, removing the surrounding second housing the first housing forming a unit with a sheath surrounding the first housing … such that after the curing a final shape of the connecting component is presented, said shape requiring no further processing). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi as modified and Nass before him/her to incorporate Mori’s method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to adapt a connecting component which is needed in order to connect two or more electrical conductors or cables to one another. The connecting component comprises at least two coupling elements with contact elements held therein, a device for contacting the contact elements among themselves, and a housing which accommodates the coupling elements. … An additional advantage of polyurethane is its rapid reaction time, which is needed in order to be able to carry out the process economically (Nass, co. 3, lines 65-67).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2019/0111907 teaches a mechanism that enables each of the ECUs to stably hold the vehicles state, and prevents false operation of a vehicle operation unit during a software updating until completion of the updating; and 
US 2018/0072162 teaches that a system update function is disabled when determining that the electric vehicle currently is in use and the system update is performed on the electric vehicle in response to the operation instruction when determining that the electric vehicle currently is in a standby status.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191